DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 5-12 remain pending. 
(b) Claims 1-4 are canceled by the applicant without prejudice.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 08/13/2021. The Applicant’s claims 5-12 remain pending. The Applicant amends claims 5-12. The Applicant cancels claims 1-4.
(a) The Applicant, via the claim amendments filed 08/13/2021 overcome the 35 U.S.C. 112(f) claim interpretations set forth in the previous Office Action. The Examiner, therefore, withdraws the previous 35 U.S.C. 112(f) claim interpretations.
(b) The Applicant, via the claim amendments filed 08/13/2021 overcome the 35 U.S.C. 112(a) claim rejections regarding the previous 112(f) claim interpretation set forth in the previous Office Action. The Examiner, therefore, withdraws the previous U.S.C. 112(a) claim rejections regarding the previous 112(f) claim interpretation.

Response to Arguments
The Applicant’s arguments filed on 08/13/2021, have been considered by the Examiner. The Examiner below proceeds with a bona fide attempt to properly respond to each argument raised by the Applicant. 
On page 7 of the Arguments/Remarks, the Applicant rebuts the rejection for indefiniteness and the potential rejection of lack of written description support, as the Examiner is actually unsure of the meaning of the limitations in independent claims 6 and 9. The Applicant asserts that enough written description exists within the specification to demonstrate possession of the claimed invention. 
The Examiner respectfully disagrees. The Examiner continues to find that the specification, as interpreted by a person having ordinary skill in the art, fails to provide reasonable certainty as to how the claim limitations should be interpreted and the intended boundaries of the subject matter encompassed by the claim. Both the specification and the claims appear to be literal translations into English from a foreign document. The Examiner finds considerable speculation is required to interpret the intended meaning of the claim and what the claim is intended to encompass. As such, the Examiner is unable to interpret the proper meaning and scope of this claim with substantial certainty that would be required to attempt to apply prior art to reject the claim. (See In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), MPEP §2143.03(I), MPEP §2173.06(II)¶2; “it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions”; “a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”). Moreover, as noted in the rejection below the Examiner reserves the right for a 35 U.S.C. 112(a) rejection once it can be determined what claims 6 and 9 encompass. The Examiner invites the Applicant to provide specific paragraphs and figures in the specification to help the Examiner determine the meaning of said limitations and if possession of the limitations and invention are present. 
On pages 9 and 10 of the Arguments/Remarks, the Applicant asserts that “Kokubo does not suggest or disclose the updating recited in amended Claim 6. [Moreover,] Ono fails to cure this deficiency.”
The Examiner respectfully disagrees. The Examiner finds Kokubo teaches determining an ideal braking value and adding to the ideal braking value to compensate for deviations Kokubo, Paragraphs 0056-0072 and Figure 5 and 6). Likewise, Ono teaches updating a braking force, such that the updated braking force is increased (Ono, Col. 8 Lines 48-56 and Col. 7 Lines 40-41). As a result, the Examiner finds Kokubo and Ono combined teach the updating as recited in claim 6.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A claim is indefinite when it contains words or phrases whose meaning is unclear. 
Regarding Claim 6, the term “the other state” (see line 16) lacks antecedent basis and is unclear. The Examiner cannot find any previous introduction of “another state.” Moreover, the Examiner is unsure if this state should correspond to a stop state or a traveling state as previously introduced in claim 6.
(b) Regarding Claim 6, a great degree of uncertainty and confusion exists regarding the proper interpretation of the claim in light of the multiplicity and scope of rejections set forth under 35 USC §112(b) above and their interrelation with one another. The specification, as interpreted by a person having ordinary skill in the art, fails to provide reasonable certainty as to how the claim limitations should be interpreted and the intended boundaries of the subject matter encompassed by the claim. Both the specification and the claims appear to be literal translations into English from a foreign document. Considerable speculation is required to interpret the intended meaning of the claim and what the claim is intended to encompass. As such, the Examiner is unable to interpret the proper meaning and scope of this claim with substantial certainty that would be required to attempt to apply prior art to reject the claim. For reasons of compact prosecution, the Examiner will attempt to reject the claim with the references cited below. However, it should be noted that doing so may is simply a speculative assumption. (See In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), MPEP §2143.03(I), MPEP §2173.06(II)¶2; “it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions”; “a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”). The Examiner reserves the right for a 35 U.S.C. 112(a) rejection once it can be determined what claim 6 encompasses.
(c) Regarding Claim 9, the term “the other state” (see line 14) lacks antecedent basis and is unclear. The Examiner cannot find any previous introduction of “another state.” Moreover, the Examiner is unsure if this state should correspond to a stop state or a traveling state as previously introduced in claim 9.
(d) Regarding Claim 9, a great degree of uncertainty and confusion exists regarding the proper interpretation of the claim in light of the multiplicity and scope of rejections set forth under 35 USC §112(b) above and their interrelation with one another. The specification, as interpreted by a person having ordinary skill in the art, fails to provide reasonable certainty as to how the claim limitations should be interpreted and the intended boundaries of the subject matter encompassed by the claim. Both the specification and the claims appear to be literal translations into English from a foreign document. Considerable speculation is required to interpret the intended meaning of the claim and what the claim is intended to encompass. As such, the Examiner is unable to interpret the proper meaning and scope of this claim with substantial certainty that would be required to attempt to apply prior art to reject the claim. For reasons of compact prosecution, the Examiner will attempt to reject the claim with the references cited below. However, it should be noted that doing so may is simply a speculative assumption. (See In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), MPEP §2143.03(I), MPEP §2173.06(II)¶2; “it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions”; “a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”). The Examiner reserves the right for a 35 U.S.C. 112(a) rejection once it can be determined what claim 9 encompasses.
(e) Regarding Claim 11, the term “the other state” lacks antecedent basis and is unclear. The Examiner cannot find any previous introduction of “another state.” Moreover, the Examiner is unsure if this state should correspond to a stop state or a traveling state as previously introduced in claim 11 or claim 7.
(f) Regarding Claims 8 and 12 are rejected to for lack of antecedent basis due to dependency of claim 6 respectively. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kokubo et al. U.S. P.G. Publication 2007/0228823 (hereinafter, Kokubo), in view of Ono U.S. Patent 6,193,332 (hereinafter, Ono).
Regarding Claim 6, Kokubo teaches a braking control device for a vehicle (braking control device (e.g., CPU) for a vehicle, Kokubo, Paragraphs 0048-0050 and Figure 1), which is to be applied to a vehicle having a braking device configured to be able to adjust a braking force to be applied to the vehicle (the braking control device (e.g., CPU) is capable of adjusting the braking force to be applied to a vehicle (e.g., adjusting total brake pressure), Kokubo, Paragraphs 0048-0055 and Figures 1 and 5), the braking control device for a vehicle comprising: 
-processing circuitry (CPU is processing circuitry which is used to apply control the braking device, Kokubo, Paragraph 0048) configured to 
-control the braking device so as to apply a stopping braking force to the vehicle, as a minimum value of the braking force required to keep the vehicle stopped (Pwstop is the lower limit (e.g., minimum value) of the braking pressure (i.e., braking force of the vehicle) to keep a vehicle stopped, Kokubo, Paragraphs 0056-0057 and Figure 5), 
-derive a deviation quantity between a state quantity of the vehicle obtained in a state in which the stopping braking force is applied to the vehicle by and an ideal value of the state quantity of the vehicle (vehicle determines vehicle-stopped-state minimum pressure (Pwstop) (this is the ideal value of the state quantity of the vehicle), however, if the Pwstop pressure fails to maintain the vehicle in a stop position, then a deviation quantity is determined by the vehicle via the target linear-value pressure difference (this is the deviation quantity), Kokubo, Paragraphs 0056-0072 and Figure 5 and 6), and …
	It shall be noted that Kokubo, as seen above, teaches determining an ideal braking value and adding to the ideal braking value to compensate for deviations Kokubo, Paragraphs 0056-0072 and Figure 5 and 6).
However, Kokubo does not teach a braking control to include updating the stopping braking force to an updated stopping force on a basis of the deviation quantity, wherein when updating the stopping braking force, the stopping braking force is updated so that variation per unit time of vehicle acceleration upon shift from one state of a stop state and a traveling state of the vehicle to the other state of the stop state and the traveling state of the vehicle is to be smaller.
Ono teaches a vehicle system wherein the vehicle determines a shifting of the vehicle state (e.g., a stop state or traveling state) (Ono, Col. 6 Lines 15-61 and Figure 2 (see specifically Figure 2 flowchart)). Moreover, Ono teaches when shifting from a state (e.g., stop state or travel state), either increasing or reducing the braking force (Ono, Col. 8 Lines 48-56 and Col. 7 Lines 40-41 and Col. 6 Lines 15-61 and Figure 2 (see specifically Figure 2 flowchart)). As a result of shifting from one state to another state (e.g., from one stop state to another stop state the braking force may be smaller or larger  (Ono, Col. 8 Lines 48-56 and Col. 7 Lines 40-41 and Col. 6 Lines 15-61 and Figure 2 (see specifically Figure 2 flowchart)).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the braking control of Kokubo to include updating the stopping braking force to an updated stopping force on a basis of the deviation quantity, wherein when updating the stopping braking force, the stopping braking force is updated so that variation per unit time of vehicle acceleration upon shift from one state of a stop state and a traveling state of the vehicle to the other state of the stop state and the traveling state of the vehicle is to be smaller as taught by Ono.
It would have been obvious because updating the stopping braking force ensures the braking force is changed (i.e., increased or decreased) in such a manner to ensure that a vehicle does not move or does move when in a desired state (e.g., stopped state)  (Ono, Col. 7 Lines 17-32).
Regarding Claim 7, Kokubo teaches a braking control device for a vehicle (braking control device (e.g., CPU) for a vehicle, Kokubo, Paragraphs 0048-0050 and Figure 1), which is to be applied to a vehicle having a braking device configured to be able to adjust a braking force to be applied to the vehicle (the braking control device (e.g., CPU) is capable of adjusting the braking force to be applied to a vehicle (e.g., adjusting total brake pressure), Kokubo, Paragraphs 0048-0055 and Figures 1 and 5), the braking control device for a vehicle comprising: 2Application No. 16/620,684 Reply to Office Action of May 14, 2021 
-processing circuitry (CPU is processing circuitry which is used to apply control the braking device, Kokubo, Paragraph 0048) configured to 
-control the braking device so as to apply a stopping braking force to the vehicle, as a minimum value of the braking force required to keep the vehicle stopped Pwstop is the lower limit (e.g., minimum value) of the braking pressure (i.e., braking force of the vehicle) to keep a vehicle stopped, Kokubo, Paragraphs 0056-0057 and Figure 5)
-derive a deviation quantity between a state quantity of the vehicle obtained in a state in which the stopping braking force is applied to the vehicle by and an ideal value of the state quantity of the vehicle (vehicle determines vehicle-stopped-state minimum pressure (Pwstop) (this is the ideal value of the state quantity of the vehicle), however, if the Pwstop pressure fails to maintain the vehicle in a stop position, then a deviation quantity is determined by the vehicle via the target linear-value pressure difference (this is the deviation quantity), Kokubo, Paragraphs 0056-0072 and Figure 5 and 6) and …
It shall be noted that Kokubo, as seen above, teaches determining an ideal braking value and adding to the ideal braking value to compensate for deviations Kokubo, Paragraphs 0056-0072 and Figure 5 and 6).
However, Kokubo does not teach a braking control to include updating the stopping braking force to an updated stopping force on a basis of the deviation quantity, wherein when shifting the vehicle from a stop state to a traveling state by reducing the braking force applied to the vehicle, the processing circuitry derives the deviation quantity, based on a time period from a point in time at which the braking force starts to be reduced to a point in time at which the vehicle shifts to the traveling state.
Ono teaches a vehicle system wherein the vehicle determines a shifting of the vehicle from a stop state to a traveling state (Ono, Col. 6 Lines 15-61 and Figure 2 (see specifically Figure 2 flowchart)). Moreover, Ono teaches when shifting from the stop state to a travel state, reducing the braking force applied to the vehicle which may occur when the vehicle shifts to the travel state (Ono, Col. 6 Lines 15-61 and Figure 2 (see specifically Figure 2 flowchart)).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the braking control device of Kokubo to include updating the stopping braking force to an updated stopping force on a basis of the deviation quantity, wherein when shifting the vehicle from a stop state to a traveling state by reducing the braking force applied to the vehicle, the processing circuitry derives the deviation quantity, based on a time period from a point in time at which the braking force starts to be reduced to a point in time at which the vehicle shifts to the traveling state as taught Kokubo.
It would have been obvious because determining a changing state of the vehicle allows for the vehicle to adjust for operations automatically such as operating the in-stop brake or releasing the in-stop brake, this allows for reducing driver fatigue from continuously stepping on a brake pedal during vehicle operation (Ono, Col. 1 Lines 11-18).
Regarding Claim 8, Kokubo, as modified, teaches the braking control device for a vehicle according to Claim 6.
when shifting the vehicle from a stop state to a traveling state by reducing the braking force applied to the vehicle, the processing circuitry derives the deviation quantity, based on a time period from a point in time at which the braking force starts to be reduced to a point in time at which the vehicle shifts to the traveling state.
Ono teaches a vehicle system wherein the vehicle determines a shifting of the vehicle from a stop state to a traveling state (Ono, Col. 6 Lines 15-61 and Figure 2 (see specifically Figure 2 flowchart)). Moreover, Ono teaches when shifting from the stop state to a travel state, reducing the braking force applied to the vehicle which may occur when the vehicle shifts to the travel state (Ono, Col. 6 Lines 15-61 and Figure 2 (see specifically Figure 2 flowchart)).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the braking control device of Kokubo to include when shifting the vehicle from a stop state to a traveling state by reducing the braking force applied to the vehicle (as taught by Ono), the processing circuitry derives the deviation quantity (as taught by Kokubo), based on a time period from a point in time at which the braking force starts to be reduced to a point in time at which the vehicle shifts to the traveling state (as taught by Ono).
It would have been obvious because determining a changing state of the vehicle allows for the vehicle to adjust for operations automatically such as operating the in-stop brake or releasing the in-stop brake, this allows for reducing driver fatigue from continuously stepping on a brake pedal during vehicle operation (Ono, Col. 1 Lines 11-18)
Regarding Claim 9, Kokubo teaches a braking control device for a vehicle (braking control device (e.g., CPU) for a vehicle, Kokubo, Paragraphs 0048-0050 and Figure 1), which is to be applied to a vehicle having a braking device configured to be able to adjust a braking force to be applied to the vehicle (the braking control device (e.g., CPU) is capable of adjusting the braking force to be applied to a vehicle (e.g., adjusting total brake pressure), Kokubo, Paragraphs 0048-0055 and Figures 1 and 5), the braking control device for a vehicle comprising: 
-processing circuitry (CPU is processing circuitry which is used to apply control the braking device, Kokubo, Paragraph 0048) configured to 
-3Application No. 16/620,684Reply to Office Action of May 14, 2021control the braking device so as to apply a stopping braking force to the vehicle, as a minimum value of the braking force required to keep the vehicle stopped (Pwstop is the lower limit (e.g., minimum value) of the braking pressure (i.e., braking force of the vehicle) to keep a vehicle stopped, Kokubo, Paragraphs 0056-0057 and Figure 5)
-derive a deviation quantity between a state quantity of the vehicle obtained in a state in which the stopping braking force is applied to the vehicle by and an ideal value of the state quantity of the vehicle (vehicle determines vehicle-stopped-state minimum pressure (Pwstop) (this is the ideal value of the state quantity of the vehicle), however, if the Pwstop pressure fails to maintain the vehicle in a stop position, then a deviation quantity is determined by the vehicle via the target linear-value pressure difference (this is the deviation quantity), Kokubo, Paragraphs 0056-0072 and Figure 5 and 6) and 
Kokubo, Paragraphs 0056-0072 and Figure 5 and 6).
However, Kokubo does not teach a braking control to include updating the stopping braking force to an updated stopping force on a basis of the deviation quantity, wherein when shifting the vehicle from one state of a stop state and a traveling state to the other state of the stop state and the traveling state of the vehicle, the processing circuitry controls the braking device so as to apply the updated stopping braking force.
Ono teaches a vehicle system wherein the vehicle determines a shifting of the vehicle from a stop state to a traveling state (Ono, Col. 6 Lines 15-61 and Figure 2 (see specifically Figure 2 flowchart)). Moreover, Ono teaches when shifting from the stop state to a travel state, reducing the braking force applied to the vehicle which may occur when the vehicle shifts to the travel state (Ono, Col. 6 Lines 15-61 and Figure 2 (see specifically Figure 2 flowchart)). Ono also teaches updating a braking force, such that the updated braking force is increased (Ono, Col. 8 Lines 48-56 and Col. 7 Lines 40-41).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the braking control device of Kokubo to include updating the stopping braking force to an updated stopping force on a basis of the deviation quantity, wherein when shifting the vehicle from one state of a stop state and a traveling state to the other state of the stop state and the traveling state of the vehicle, the processing circuitry controls the braking device so as to apply the updated stopping braking force as taught by Ono.
(Ono, Col. 1 Lines 11-18).
Regarding Claim 10, Kokubo, as modified, teaches the braking control device for a vehicle according to one of Claim 6.
	Kokubo does not teach the braking control device to include shifting the vehicle from the one state to the other state, the processing circuitry controls the braking device so as to apply the updated stopping braking force.
Ono teaches a vehicle system wherein the vehicle determines a shifting of the vehicle from a stop state to a traveling state (Ono, Col. 6 Lines 15-61 and Figure 2 (see specifically Figure 2 flowchart)). Moreover, Ono teaches when shifting from the stop state to a travel state, reducing the braking force applied to the vehicle which may occur when the vehicle shifts to the travel state (Ono, Col. 6 Lines 15-61 and Figure 2 (see specifically Figure 2 flowchart)). Ono also teaches updating a braking force, such that the updated braking force is increased (Ono, Col. 8 Lines 48-56 and Col. 7 Lines 40-41).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the braking control device of Kokubo to include shifting the vehicle from the one state to the other state, the processing circuitry controls the braking device so as to apply the updated stopping braking force.as taught by Ono.
(Ono, Col. 1 Lines 11-18).
Regarding Claim 11, Kokubo, as modified, teaches the braking control device for a vehicle according to one of Claim 7.
Kokubo does not teach when shifting the vehicle from one state of a stop state and a traveling state to the other state of the stop state and the traveling state of the vehicle, the processing circuitry controls the braking device so as to apply the updated stopping braking force.
Ono teaches a vehicle system wherein the vehicle determines a shifting of the vehicle from a stop state to a traveling state (Ono, Col. 6 Lines 15-61 and Figure 2 (see specifically Figure 2 flowchart)). Moreover, Ono teaches when shifting from the stop state to a travel state, reducing the braking force applied to the vehicle which may occur when the vehicle shifts to the travel state (Ono, Col. 6 Lines 15-61 and Figure 2 (see specifically Figure 2 flowchart)). Ono teaches updating a braking force, such that the updated braking force is increased (Ono, Col. 8 Lines 48-56 and Col. 7 Lines 40-41).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the braking control device to include shifting the vehicle from one state of a stop state and a traveling state to the other state 
It would have been obvious because determining a changing state of the vehicle allows for the vehicle to adjust for operations automatically such as operating the in-stop brake or releasing the in-stop brake, this allows for reducing driver fatigue from continuously stepping on a brake pedal during vehicle operation (Ono, Col. 1 Lines 11-18).
Regarding Claim 12, Kokubo, as modified, teaches the braking control device for a vehicle according to one of Claim 8.
	Kokubo does not teach the braking control device to include when shifting the vehicle from one state of a stop state and a traveling state to the other state of the stop state and the traveling state of the vehicle, the processing circuitry controls the braking device so as to apply the updated stopping braking force.
Ono teaches a vehicle system wherein the vehicle determines a shifting of the vehicle from a stop state to a traveling state (Ono, Col. 6 Lines 15-61 and Figure 2 (see specifically Figure 2 flowchart)). Moreover, Ono teaches when shifting from the stop state to a travel state, reducing the braking force applied to the vehicle which may occur when the vehicle shifts to the travel state (Ono, Col. 6 Lines 15-61 and Figure 2 (see specifically Figure 2 flowchart)). Ono also teaches updating a braking force, such that the updated braking force is increased (Ono, Col. 8 Lines 48-56 and Col. 7 Lines 40-41).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the braking control device of Kokubo to 
It would have been obvious because determining a changing state of the vehicle allows for the vehicle to adjust for operations automatically such as operating the in-stop brake or releasing the in-stop brake, this allows for reducing driver fatigue from continuously stepping on a brake pedal during vehicle operation (Ono, Col. 1 Lines 11-18).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.J.C./Examiner, Art Unit 3667    
                                                                                                                                                                                                    /RACHID BENDIDI/Primary Examiner, Art Unit 3667